Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.
 
Claim Status
	Applicant’s response and amendments to the claims, filed 05/12/2022, have been received and entered.  Claims 4-5 have been cancelled.  Claims 1-3 and 6-20 are pending and in condition for allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2022 was filed after the mailing date of the Final Office Action on March 18, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  Please reference the attached USPTO Form 1449.


Status of Rejections Set Forth in the March 18, 2022 Final Office Action
	In reply to the rejection of claims 1-4 and 7-11 under 35 U.S.C. §103 as being unpatentable over HATAKEYAMA ET AL. (Geriatr. Gerontol. Int., 2008, vol. 8, pages 59-61) and RIETHMULLER ET AL. (Arzneimittel-Forschung, 1994, vol. 44, no. 10, pages 1136-1140) in view of HANSEN ET AL. (Clinical Interventions in Aging, 2008, vol. 3, no. 2, pages 211-225), as set forth at p.3-13 of the previous Office Action dated March 18, 2022, Applicant now amends claim 1 to recite about 4 mg to 16 mg azelastine (or a pharmaceutically acceptable salt thereof), and further recites donepezil hydrochloride in an amount in the range of 1 mg to 3 mg.  These limitations were previously recited in claim 5, which was not subject to this rejection.  Accordingly, the rejection is now hereby withdrawn.
	Claim 6, which was objected to as being dependent upon rejected base claim 1, has been rewritten in independent form. Accordingly, the objection is now hereby withdrawn.

Conclusion
	Claims 1-3 and 6-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629